Exhibit 10.4



Form of Award Notice


[The information set forth in this Award Notice will be contained on the related
pages on Merrill Lynch Benefits Website (or the website of any successor company
to Merrill Lynch Bank & Trust Co., FSB). This Award Notice shall be replaced by
the equivalent pages on such website. References to Award Notice in this
Agreement shall then refer to the equivalent pages on such website ]


This notice of Award (the “Award Notice”) sets forth certain details relating to
the grant by the Company to you of the Award identified below, pursuant to the
Plan. The terms of this Award Notice are incorporated into the Agreement that
accompanies this Award Notice and made part of the Agreement. Capitalized terms
used in this Award Notice that are not otherwise defined in this Award Notice
have the meanings given to such terms in the Agreement.
    
Employee:        
Employee ID:            
Address:            
Award Type:            
Grant ID:        
Plan:
Amgen Inc. Amended and Restated 2009 Equity Incentive Plan, as amended and/or
restated from time to time

Grant Date:            
Grant Price:
$________

Number of Shares:
Number of Units
Vesting Date:
Means the vesting date indicated in the Vesting Schedule

Vesting Schedule:
Means the schedule of vesting set forth under Vesting Details

Vesting Details:
Means the presentation (tabular or otherwise) of the Vesting Date and the
quantity of Shares vesting



IMPORTANT NOTICE REGARDING ACCEPTANCE OF THE AWARD1: 


RESIDENTS OF THE U.S. AND PUERTO RICO:  Please read this Award Notice, the Plan
and the Agreement (collectively, the “Grant Documents”) carefully.  If you, as a
resident of the U.S. or Puerto Rico, do not wish to receive this Award and/or
you do not consent and agree to the terms and conditions on which this Award is
offered, as set forth in the Grant Documents, then you must reject the Award by
contacting the Merrill Lynch call center (800) 97AMGEN (800-972-6436) within the
U.S., Puerto Rico and Canada or +1 (609) 818-8910 from all other countries
(Merrill Lynch will accept the charges for your call) no later than the
forty-fifth calendar day following the day on which this Award Notice is made
available to you, in which case the Award will be cancelled.  For the purpose of
determining the forty-five calendar days, Day 1 will be the day immediately
following the day on which this Award Notice is made available to you. Your
failure to notify the Company of your rejection of the Award within this
specified period will constitute your acceptance of the Award and your agreement
with all terms and conditions of the Award, as set forth in the Grant Documents.
_________________________
1 . This provision is only for use on the form of grant used for the U.S. and
Puerto Rico.





--------------------------------------------------------------------------------



RESTRICTED STOCK UNIT AGREEMENT


THE SPECIFIC TERMS OF YOUR GRANT OF RESTRICTED STOCK UNITS ARE FOUND IN THE
PAGES RELATING TO THE GRANT OF RESTRICTED STOCK UNITS FOUND ON MERRILL LYNCH
BENEFITS WEBSITE (OR THE WEBSITE OF ANY SUCCESSOR COMPANY TO MERRILL LYNCH BANK
& TRUST CO., FSB) (THE “AWARD NOTICE”) WHICH ACCOMPANIES THIS DOCUMENT. THE
TERMS OF THE AWARD NOTICE ARE INCORPORATED INTO THIS RESTRICTED STOCK UNIT
AGREEMENT.


On the Grant Date specified in the Award Notice, Amgen Inc., a Delaware
corporation (the “Company”), has granted to you, the grantee named in the Award
Notice, under the Amgen Inc. Amended and Restated 2009 Equity Incentive Plan, as
amended and/or restated from time to time (the “Plan”), the Number of Units with
respect to the number of shares of the $0.0001 par value common stock of the
Company (the “Shares”) specified in the Award Notice, on the terms and
conditions set forth in this Restricted Stock Unit Agreement, any special terms
and conditions for your country set forth in the attached Appendix A and the
Award Notice (together, the “Agreement”). The Units shall constitute Restricted
Stock Units under Section 9.5 of the Plan, which is incorporated herein by
reference. Capitalized terms not defined herein shall have the meanings assigned
to such terms in the Plan.


I.Vesting Schedule and Termination of Units.


a.
General. Subject to the terms and conditions of this Agreement, on each Vesting
Date, the Number of Units indicated on the Vesting Schedule shall vest, provided
that you have remained continuously and actively employed with the Company or an
Affiliate (as defined in the Plan) through each applicable Vesting Date, unless
(i) [your employment has terminated due to your Voluntary Termination (as
defined in paragraph (d) of this Section I below) ]*2, [(ii)] you experience a
Qualified Termination (as defined below), or (iii)[(ii)] as otherwise determined
by the Company in the exercise of its discretion as provided in paragraph (f) of
this Section I. The Units represent an unfunded, unsecured promise by the
Company to deliver Shares. Only whole Shares shall be issued upon vesting of the
Units, and the Company shall be under no obligation to issue any fractional
Shares to you. If your employment with the Company or an Affiliate is terminated
for any reason or for no reason, including if your active employment is
terminated by the Company or an Affiliate without Cause (as defined below), or
in the event of any other termination of your active employment caused directly
or indirectly by the Company or an Affiliate, except as otherwise provided in
paragraphs (b), (c), [(d), ]*(1) (e) or (f) of this Section I below, your
unvested Units shall automatically expire and terminate on the date of
termination of your active employment. Notwithstanding anything herein to the
contrary, the Vesting Schedule may be accelerated (by notice in writing) by the
Company in its sole discretion at any time during the term of the Units. In
addition, if not prohibited by local law, vesting may be suspended by the
Company in its sole discretion during a leave of absence as provided from time
to time according to Company policies and practices.

_____________________________
2 Paragraph (d) of Section I of this Agreement is not applicable to awards
identified by the Administrator as new hire, retention, special or promotion
grants and the provisions of such paragraph shall be reserved and references
thereto identified by an asterisk (*) shall be omitted from the agreements
evidencing such grants.

1

--------------------------------------------------------------------------------



b.
Permanent and Total Disability. Notwithstanding the provisions in paragraph (a)
above, if your employment with the Company or an Affiliate terminates due to
your Permanent and Total Disability (as defined below), then the vesting of
Units granted under this Agreement shall be accelerated, subject to your
execution of a general release and waiver in a form provided by the Company, to
vest as of the day immediately preceding such termination of your employment
with respect to all Units granted hereunder, except that if the Units were
granted in the calendar year in which such termination occurs, the Units shall
be accelerated to vest with respect to a number of Units equal to the number of
Units subject to this Agreement multiplied by a fraction, the numerator of which
is the number of complete months you remained continuously and actively employed
during such calendar year, and the denominator of which is twelve (12).



c.
Death. Notwithstanding the provisions in paragraph (a) above, if your employment
with the Company or an Affiliate terminates due to your death, then the vesting
of Units granted under this Agreement shall be accelerated to vest as of the day
immediately preceding your death with respect to all Units granted hereunder,
except that if the Units were granted in the calendar year in which your death
occurs the Units shall be accelerated to vest with respect to a number of Units
equal to the number of Units subject to this Agreement multiplied by a fraction,
the numerator of which is the number of complete months you remained
continuously and actively employed during such calendar year, and the
denominator of which is twelve (12).



d.
[Retirement. Notwithstanding the provisions in paragraph (a) above, if you
terminate your employment with the Company or an Affiliate due to your voluntary
termination (and such voluntary termination is not the result of Permanent and
Total Disability (as defined below)) after you are at least sixty-five (65)
years of age, or after you are at least fifty-five (55) years of age and have
been an employee of the Company and/or an Affiliate for at least ten (10) years
in the aggregate as determined by the Company in its sole discretion according
to Company policies and practices as in effect from time to time (“Voluntary
Termination”), then the Units will vest pursuant to the Vesting Schedule without
regard to the termination of employment prior to the Vesting Date, subject to
your execution of a general release and waiver in a form provided by the
Company, with respect to all Units granted hereunder; provided, however, that if
the Units were granted in the calendar year in which the Voluntary Termination
occurs, the Units will vest pursuant to the Vesting Schedule provided in the
Award Notice only with respect to a number of Units equal to the number of Units
subject to this Agreement multiplied by a fraction, the numerator of which is
the number of complete months you remained continuously and actively employed
during such calendar year, and the denominator of which is twelve (12);
notwithstanding the definition of Voluntary Termination set forth above, if the
Company receives an opinion of counsel that there has been a legal judgment
and/or legal development in your jurisdiction that would likely result in the
favorable treatment upon Voluntary Termination described above being deemed
unlawful and/or discriminatory, then the Committee will not apply the favorable
treatment described above.][Reserved]*3

_____________________________
3 Paragraph( d) of Section I of this Agreement is not applicable to awards
identified by the Administrator as new hire, retention, special or promotion
grants and the provisions of such paragraph shall be reserved and references
thereto identified by an asterisk (*) shall be omitted from the agreements
evidencing such grants.

2

--------------------------------------------------------------------------------





e.
Qualified Termination after a Change of Control. Notwithstanding the provisions
in paragraph (a) above, in the event of a Qualified Termination (as defined
below), then, to the extent permitted by applicable law, the vesting of Units
granted under this Agreement shall be accelerated to vest as of the day
immediately prior to the Qualified Termination.



f.
Continued Vesting. Notwithstanding the provisions in paragraph (a) above, the
Company may in its sole discretion at any time during the term of this
Agreement, in writing, otherwise provide that the Units will vest pursuant to
the Vesting Schedule without regard to the termination of employment prior to
the Vesting Date, subject to any terms and conditions that the Company may
determine.



For purposes of this Agreement:


(i) “termination of your active employment” shall mean the last date that you
are either an active employee of the Company or an Affiliate or actively engaged
as a Director of the Company or an Affiliate; in the event of termination of
your employment (whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where you are working or the terms of your
employment agreement, if any), your right to receive Units and vest under the
Plan, if any, will terminate effective as of the date that you are no longer
actively providing services and will not be extended by any notice period
mandated under local law (e.g., active employment would not include any period
of “garden leave” or similar period mandated under employment laws in the
jurisdiction where you are employed or the terms of your employment agreement,
if any). The Company shall have exclusive discretion to determine when you are
no longer actively providing services for purposes of the Units (including
whether you may still be considered to be providing services while on a leave of
absence);


(ii) “Cause” shall mean (i) your conviction of a felony (or similar crime under
applicable law, as determined by the Company), or (ii) your engaging in conduct
that constitutes willful gross neglect or willful gross misconduct in carrying
out your duties, resulting, in either case, in material economic harm to the
Company or any Affiliate, unless you believed in good faith that such conduct
was in, or not contrary to, the best interests of the Company or any Affiliate.
For purposes of clause (ii) above, no act, or failure to act, on your part shall
be deemed “willful” unless done, or omitted to be done, by you not in good
faith;


(iii) “Permanent and Total Disability” shall have the meaning ascribed to such
term under Section 22(e)(3) of the Code and with such permanent and total
disability being certified prior to termination of your employment by (i) the
U.S. Social Security Administration, (ii) the comparable governmental authority
applicable to an Affiliate, (iii) such other body having the relevant
decision-making power applicable to an Affiliate, or (iv) an independent medical
advisor appointed by the Company in its sole discretion, as applicable, in any
such case;


(iv) “Qualified Termination” shall mean


(a)
if you are an employee who participates in the Change of Control Plan (as
defined below), your termination of employment within two (2) years following a
Change of Control (i) by the Company other than for Cause, Disability (as
defined below), or as a result of your death or (ii) by you for Good Reason (as
defined in the Change of Control Plan); or




3

--------------------------------------------------------------------------------



(b)
if you are an employee who does not participate in the Change of Control Plan or
the Change of Control Plan is no longer in effect, your termination of
employment within two (2) years following a Change of Control by the Company
other than for Cause, Disability (as defined below), or as a result of your
death;



(v) “Change of Control” shall mean the occurrence of any of the following:
(A)     the acquisition (other than from the Company) by any person, entity or
“group,” within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act
(excluding, for this purpose, the Company or any of its Affiliates, or any
employee benefit plan of the Company or any of its Affiliates which acquires
beneficial ownership of voting securities of the Company), of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of fifty percent (50%) or more of either the then-outstanding Shares or the
combined voting power of the Company’s then-outstanding voting securities
entitled to vote generally in the election of directors; or
(B) individuals who, as of April 2, 1991, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board,
provided that any person becoming a director subsequent to April 2, 1991, whose
election, or nomination for election by the Company’s stockholders, was approved
by a vote of at least a majority of the directors then comprising the Incumbent
Board (other than an election or nomination of an individual whose initial
assumption of office is in connection with an actual or threatened election
contest relating to the election of the Directors of the Company, as such terms
are used in Rule 14a-11 of Regulation 14A promulgated under the Exchange Act)
shall be, for purposes of the Plan, considered as though such person were a
member of the Incumbent Board; or
(C)     the consummation by the Company of a reorganization, merger,
consolidation, (in each case, with respect to which persons who were the
stockholders of the Company immediately prior to such reorganization, merger or
consolidation do not, immediately thereafter, own more than fifty percent (50%)
of the combined voting power entitled to vote generally in the election of
directors of the reorganized, merged or consolidated company’s then-outstanding
voting securities) or a liquidation or dissolution of the Company or of the sale
of all or substantially all of the assets of the Company.
Notwithstanding anything herein or in the Agreement to the contrary, if a Change
of Control constitutes a payment event with respect to any Unit that is subject
to United States income tax and which provides for a deferral of compensation
that is subject to Section 409A of the Code, the transaction or event described
in subsection (A), (B), (C) or (D) above must also constitute a “change in
control event,” as defined in U.S. Treasury Regulation § 1.409A-3(i)(5), in
order to constitute a Change of Control for purposes of payment of such Unit.


(vi)    “Change of Control Plan” shall mean the Company’s change of control and
severance plan, including the Amgen Inc. Change of Control Severance Plan, as
amended and restated, effective as of December 9, 2010 (and any subsequent
amendments thereto), or equivalent plan governing the provision of benefits to
eligible employees upon the occurrence of a Change of Control (including
resulting from a termination of employment that occurs within a specified time
period following a Change of Control), as in effect immediately prior to a
Change of Control; and
(vii)    “Disability” shall be determined in accordance with the Company’s
long-term disability plan as in effect immediately prior to a Change of Control.
II.Form and Timing of Payment. Subject to satisfaction of tax or similar
obligations as provided for in Section III, any vested Units shall be paid by
the Company in Shares (on a one-to-one basis) on, or as

4

--------------------------------------------------------------------------------



soon as practicable after, and in any event within 90 days after the applicable
Vesting Date, which for purposes of this Section II, includes the date of any
accelerated vesting, if any (the “Settlement Period”). [(For the avoidance of
doubt, in the event that any Units continue to vest following a Voluntary
Termination in accordance with Section 1(d) above, the Vesting Date(s) for
purposes of payments pursuant to this Section II shall be the regularly
scheduled Vesting Dates following such termination.]*4 Notwithstanding anything
to the contrary in the foregoing, in the event that (i) the vesting and
settlement of Units is conditioned on your execution and delivery of a release
and (ii) the Settlement Period commences in one calendar year and ends in the
next calendar year, the Units will be paid in the second calendar year. Shares
issued in respect of a Unit shall be deemed to be issued in consideration of
past services actually rendered by you to the Company or an Affiliate or for its
benefit for which you have not previously been compensated or for future
services to be rendered, as the case may be, which the Company deems to have a
value at least equal to the aggregate par value thereof.


III.Tax Withholding; Issuance of Certificates. Regardless of any action the
Company or your actual employer (the “Employer”) takes with respect to any or
all income tax (including federal, state and local taxes), social insurance,
payroll tax, fringe benefit tax, payment on account or other tax-related items
related to your participation in the Plan and legally applicable to you (“Tax
Obligations”), you acknowledge that the ultimate liability for all Tax
Obligations is and remains your responsibility and may exceed the amount
actually withheld by the Company and/or your Employer. You further acknowledge
that the Company and/or your Employer (i) make no representations or
undertakings regarding the treatment of any Tax Obligations in connection with
any aspect of the Units, including the grant of the Units, the vesting of Units,
the conversion of the Units into Shares or the receipt of an equivalent cash
payment, the subsequent sale of any Shares acquired at vesting and the receipt
of any dividends, and (ii) do not commit to and are under no obligation to
structure the terms of the grant or any aspect of the Units to reduce or
eliminate your liability for Tax Obligations or achieve any particular tax
result. Furthermore, if you become subject to tax in more than one jurisdiction
between the Grant Date and the date of any relevant taxable event, you
acknowledge that the Company and/or your Employer (or former employer, as
applicable) may be required to withhold or account for Tax Obligations in more
than one jurisdiction.


Prior to any relevant taxable or tax withholding event, as applicable, you shall
pay, or make adequate arrangements satisfactory to the Company or to your
Employer (in their sole discretion) to satisfy all Tax Obligations. In this
regard, you authorize the Company and/or your Employer or their respective
agents, at their discretion, to satisfy all applicable Tax Obligations by one or
a combination of the following:


(a)    withholding from your wages or other cash compensation paid to you by the
Company and/or your Employer; or


(b)    withholding from proceeds of the sale of Shares acquired upon vesting or
payment of the Units either through a voluntary sale or through a mandatory sale
arranged by the Company (on your behalf pursuant to this authorization); or


(c)    withholding in Shares to be issued upon vesting or payment of the Units,
provided that the Company and your Employer shall only withhold an amount of
Shares with a fair market value equal to the Tax Obligations.


_____________________________
4 Paragraph (d) of Section I of this Agreement is not applicable to awards
identified by the Administrator as new hire, retention, special or promotion
grants and the provisions of such paragraph shall be reserved and references
thereto identified by an asterisk (*) shall be omitted from the agreements
evidencing such grants.

5

--------------------------------------------------------------------------------



To avoid adverse accounting treatment, the Company may withhold or account for
Tax Obligations not to exceed the applicable minimum statutory withholding rates
or other applicable withholding rates. If the Tax Obligations are satisfied by
withholding in Shares, for tax purposes, you are deemed to have been issued the
full number of Shares subject to the vested Units, notwithstanding that a number
of the Shares is held back solely for the purpose of paying the Tax Obligations
due as a result of any aspect of your participation in the Plan (any Shares
withheld by the Company hereunder shall not be deemed to have been issued by the
Company for any purpose under the Plan and shall remain available for issuance
thereunder).


Finally, you shall pay to the Company or your Employer any amount of Tax
Obligations that the Company or your Employer may be required to withhold or
account for as a result of your participation in the Plan that cannot be
satisfied by the means previously described.  You agree to take any further
actions and execute any additional documents as may be necessary to effectuate
the provisions of this Section III. Notwithstanding Section II above, the
Company may refuse to issue or deliver the Shares or the proceeds of the sale of
Shares if you fail to comply with your obligations in connection with the Tax
Obligations.


IV.Dividend Equivalents


(a)    Crediting and Payment of Dividend Equivalents. Subject to this Section
IV, Dividend Equivalents shall be credited on each Unit granted to you under
this Agreement in the manner set forth in the remainder of this Section IV. If
the Company declares one or more dividends or distributions (each, a “Dividend”)
on its Common Stock with a record date which occurs during the period commencing
on the Grant Date through and including the day immediately preceding the day
the shares of Common Stock subject to the Units are issued to you, whether in
the form of cash, Common Stock or other property, then on the date such Dividend
is paid to the Company’s stockholders you shall be credited with an amount equal
to the amount or fair market value of such Dividend which would have been
payable to you if you held a number of shares of Common Stock equal to the
number of your Units as of the record date for such Dividend, unless the Units
have been forfeited between the record date and payment date for such Dividend.
Any such Dividend Equivalents shall be credited and deemed reinvested in the
Common Stock as of the Dividend payment date. Dividend Equivalents shall be
payable in full shares of Common Stock, unless the Administrator determines, at
any time prior to payment and in its discretion, that they shall be payable in
cash. Dividend Equivalents payable with respect to fractional shares of Common
Stock shall be paid in cash.


(b)    Treatment of Dividend Equivalents. Except as otherwise expressly provided
in this Section IV, any Dividend Equivalents credited to you shall be subject to
all of the provisions of this Agreement which apply to the Units with respect to
which they have been credited and shall be payable, if at all, at the time and
to the extent that the underlying Unit becomes payable. Dividend Equivalents
shall not be payable on any Units that do not vest, or are forfeited, pursuant
to the terms of this Agreement.


V.Transferability. No benefit payable under, or interest in, this Agreement or
in the Shares that are scheduled to be issued to you hereunder shall be subject
in any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance or charge and any such attempted action shall be void and no such
benefit or interest shall be, in any manner, liable for, or subject to, your or
your beneficiary’s debts, contracts, liabilities or torts; provided, however,
nothing in this Section V shall prevent transfer (i) by will or (ii) by
applicable laws of descent and distribution.


VI.Notices. Any notices provided for in this Agreement or the Plan shall be
given in writing or electronically and shall be deemed effectively given upon
receipt or, in the case of notices delivered by the Company to you, five (5)
days after deposit in the United States mail or equivalent foreign postal
service, postage prepaid, addressed to you at such address as is currently
maintained in the Company’s records or at

6

--------------------------------------------------------------------------------



such other address as you hereafter designate by written notice to the Company
Stock Administrator. Such notices may be given using any automated system for
the documentation, granting or exercise of Awards, such as a system using an
internet website or interactive voice response, as approved by the Company.


VII.Plan. This Agreement is subject to all the provisions of the Plan, which
provisions are hereby made a part of this Agreement, including without
limitation the provisions of Section 9.5 of the Plan relating to Restricted
Stock Units, and is further subject to all interpretations, amendments, rules
and regulations which may from time to time be promulgated and adopted pursuant
to the Plan. In the event of any conflict between the provisions of this
Agreement and those of the Plan, the provisions of the Plan shall control.


VIII.Governing Law. The terms of this Agreement shall be governed by the laws of
the State of Delaware without giving effect to principles of conflicts of laws.
For purposes of litigating any dispute that arises hereunder, the parties hereby
submit to and consent to the jurisdiction of the State of Delaware, and agree
that such litigation shall be conducted in the courts of the State of Delaware,
or the federal courts for the United States for the federal district located in
the State of Delaware, and no other courts, where this Agreement is made and/or
to be performed.


IX.Code Section 409A. The time and form of payment of the Units is intended to
comply with the requirements of Code Section 409A and this Agreement shall be
interpreted in accordance with Code Section 409A and U.S. Department of Treasury
regulations and other interpretive guidance issued thereunder, including without
limitation any such regulations or other guidance that may be issued after the
Grant Date. Accordingly, no acceleration or deferral of any payment shall be
permitted if it would cause the payment of the Units to violate Code Section
409A. In addition, notwithstanding any provision herein to the contrary, in the
event that following the Grant Date, the Committee (as defined in the Plan)
determines that it may be necessary or appropriate to do so, the Committee may
adopt such amendments to the Plan and/or this Agreement or adopt other policies
and procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions, that the Committee determines are necessary
or appropriate to (a) exempt the Plan and/or the Units from the application of
Code Section 409A and/or preserve the intended tax treatment of the benefits
provided with respect to this Award, or (b) comply with the requirements of Code
Section 409A; provided, however, that this paragraph shall not create an
obligation on the part of the Committee to adopt any such amendment, policy or
procedure or take any such other action. For purposes of Code Section 409A, the
right to receive payment of Units at each Vesting Date shall be treated as a
right to receive separate and distinct payments.


X.Acknowledgement. By electing to accept this Agreement, you acknowledge receipt
of this Agreement and hereby confirm your understanding that the terms set forth
in this Agreement constitute, subject to the terms of the Plan, which terms
shall control in the event of any conflict between the Plan and this Agreement,
the entire agreement and understanding of the parties with respect to the
matters contained herein and supersede any and all prior agreements,
arrangements and understandings, both oral and written, between the parties
concerning the subject matter of this Agreement. The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means. You hereby consent to receive
such documents by electronic delivery and agree to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company.


XI.Acknowledgment of Nature of Plan and Units. In accepting this Agreement, you
acknowledge that:



7

--------------------------------------------------------------------------------



(a)    the Plan is established voluntarily by the Company, is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time, as provided in the Plan;


(b)    the grant of the Units is voluntary and occasional and does not create
any contractual or other right to receive future awards of Units, or benefits in
lieu of Units even if Units have been awarded in the past;


(c)    all decisions with respect to future awards, if any, will be at the sole
discretion of the Company;


(d)    your participation in the Plan shall not create a right to further
employment with the Employer and shall not interfere with the ability of the
Employer to terminate your employment or service relationship (if any) at any
time;


(e)    your participation in the Plan is voluntary;


(f)    the grant of Units and the Shares subject to the Units are not intended
to replace any pension rights or compensation;


(g)    neither the grant of Units nor any provision of this Agreement, the Plan
or the policies adopted pursuant to the Plan confer upon you any right with
respect to employment or continuation of current employment and shall not be
interpreted to form an employment contract or relationship with the Company or
any Affiliate;


(h)    the future value of the underlying Shares is unknown and cannot be
predicted with certainty;


(i)    in consideration of the grant of Units hereunder, no claim or entitlement
to compensation or damages arises from termination of Units, and no claim or
entitlement to compensation or damages shall arise from forfeiture of the Units
resulting from termination of your employment by the Company or an Affiliate
(for any reason whatsoever and whether or not in breach of local labor laws) and
you irrevocably release the Company and your Employer from any such claim that
may arise; if, notwithstanding the foregoing, any such claim is found by a court
of competent jurisdiction to have arisen, you shall be deemed irrevocably to
have waived your entitlement to pursue such claim;


(j)    except as otherwise provided in this Agreement or the Plan, the Units and
the benefits evidenced by this Agreement do not create any entitlement to have
the Units or any such benefits transferred to, or assumed by, another company
nor to be exchanged, cashed out or substituted for, in connection with any
corporate transaction affecting the shares of the Company;
(k)    the following provisions apply only if you are providing services outside
the United States:
(i) for employment law purposes outside the United States, the Units and Shares
subject to the Units are not part of normal or expected compensation or salary
for any purpose, including but not limited to for purposes of calculating any
severance, resignation, termination, redundancy, dismissal, end of service
payments, bonuses, holiday pay, long-service awards, pension or retirement
benefits or similar payments; and

8

--------------------------------------------------------------------------------



(ii) neither the Company, the Employer nor any Affiliate of the Company shall be
liable for any foreign exchange rate fluctuation between your local currency and
the United States Dollar that may affect the value of the Units or of any
amounts due to you pursuant to the settlement of the Units or the subsequent
sale of any Shares acquired upon settlement.
XII.No Advice Regarding Award. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding your
participation in the Plan, or your acquisition or sale of the underlying Shares.
You are hereby advised to consult with your own personal tax, legal and
financial advisors regarding your participation in the Plan before taking any
action related to the Plan.


XIII.Compliance with Laws. Notwithstanding any provision of this Agreement to
the contrary, if you are employed by the Company or an Affiliate in any of the
countries identified in the attached Appendix A (which constitutes a part of
this Agreement), are subject to the laws of any foreign jurisdiction, or
relocate to one of the countries included in the attached Appendix A, the Units
granted hereunder shall be subject to any special terms and conditions for your
country set forth in Appendix A and to the following additional terms and
conditions:


a.
the terms and conditions of this Agreement, including Appendix A, are deemed
modified to the extent necessary or advisable to comply with applicable foreign
laws or facilitate the administration of the Plan;

b.
if applicable, the effectiveness of your award of Units is conditioned upon its
compliance with any applicable foreign laws, regulations, rules or local
governmental regulatory exemption and subject to receipt of any required foreign
regulatory approvals;

c.
to the extent necessary to comply with applicable foreign laws, the payment of
any earned Units shall be made in cash or Common Stock, at the Company’s
election; and

d.
the Company may take any other action, before or after an award of Units is
made, that it deems advisable to obtain approval or comply with any necessary
local governmental regulatory exemptions or approvals.

Notwithstanding anything to the contrary contained herein, the Company shall not
take any actions hereunder that would violate the Securities Act, the Exchange
Act, the Code, or any other securities or tax or other applicable law or
regulation, or the rules of any Securities Exchange. Notwithstanding anything to
the contrary contained herein, the Shares issuable upon vesting of the Unit
shall not be issued unless such Shares are then registered under the Securities
Act, or, if such Shares are not then so registered, the Company has determined
that such vesting and issuance would be exempt from the registration
requirements of the Securities Act, and that the issuance satisfied all other
applicable legal requirements.
XIV.Data Privacy and Notice of Consent. You hereby explicitly and unambiguously
consent to the collection, use and transfer, in electronic or other form, of
your personal data as described in this Agreement by and among, as applicable,
your Employer, the Company, and Affiliates of the Company for the exclusive
purpose of implementing, administering and managing your participation in the
Plan.


You understand that the Company and your Employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number (to the extent
permitted under applicable local law) or other identification number, salary,
nationality, job title, residency status, any shares of stock or directorships
held in the Company, details of all equity compensation or any other entitlement
to Shares awarded, canceled, vested,

9

--------------------------------------------------------------------------------



unvested or outstanding in your favor, for the purposes of implementing,
administering and managing the Plan (“Data”).
You understand that Data may be transferred to Merrill Lynch Bank & Trust Co.,
FSB, or any successor thereto, or any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in your country or elsewhere, including outside the European
Economic Area and that the recipient’s country (e.g., the United States) may
have different data privacy laws and protections than your country. You
understand that if you reside outside the United States, you may request a list
with the names and addresses of any potential recipients of the Data by
contacting your local human resources representative. You authorize your
Employer, the Company, Affiliates of the Company, Merrill Lynch Bank & Trust
Co., FSB, or any successor thereto, and any other possible recipients which may
assist the Company (presently or in the future) with implementing, administering
and managing your participation in the Plan to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the purpose of implementing,
administering and managing your participation in the Plan, including any
requisite transfer of such Data as may be required to any other broker, escrow
agent or other third party with whom the Shares received upon vesting of the
Units may be deposited. You understand that Data will be held only as long as is
necessary to implement, administer and manage your participation in the Plan.
You understand that if you reside outside the United States, you may, at any
time, view Data, request additional information about the storage and processing
of Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing your local
human resources representative. Further, you understand that you are providing
the consents herein on a purely voluntary basis. If you do not consent, or if
you later seek to revoke your consent, your employment status or service and
career with the Employer will not be adversely affected; the only adverse
consequence of refusing or withdrawing your consent is that the Company would
not be able to grant you Units or other equity awards or administer or maintain
such awards. Therefore, you understand that refusing or withdrawing your consent
may affect your ability to participate in the Plan. For more information on the
consequences of your refusal to consent or withdrawal of consent, you understand
that you may contact your local human resources representative.
XV.Severability. If one or more of the provisions of this Agreement shall be
held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby and the invalid, illegal or unenforceable provisions shall
be deemed null and void; however, to the extent permissible by law, any
provisions which could be deemed null and void shall first be construed,
interpreted or revised retroactively to permit this Agreement to be construed so
as to foster the intent of this Agreement and the Plan.


XVI.Language. If you have received this Agreement or any other document related
to the Plan translated into a language other than English and if the meaning of
the translated version is different than the English version, the English
version will control.


XVII.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on your participation in the Plan, on the Units and on any
Shares acquired under the Plan, to the extent the Company determines it is
necessary or advisable for legal or administrative reasons, and to require you
to sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.


XVIII.Compensation Subject to Recovery. The Units subject to this Award and all
compensation payable with respect to them shall be subject to recovery by the
Company pursuant to any and all of the

10

--------------------------------------------------------------------------------



Company’s policies with respect to the recovery of compensation, as they shall
be in effect and may be amended from time to time, to the maximum extent
permitted by applicable law.


XIX.Waiver. You acknowledge that a waiver by the Company of breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other provision of this Agreement, or of any subsequent breach by you or any
other grantee.






Very truly yours,
AMGEN INC.






By:_____________________
Name:
Title:



11

--------------------------------------------------------------------------------



APPENDIX A


ADDITIONAL TERMS AND CONDITIONS OF THE
AMENDED AND RESTATED
AMGEN INC. 2009 EQUITY INCENTIVE PLAN,
AS AMENDED AND/OR RESTATED FROM TIME TO TIME


GRANT OF RESTRICTED STOCK UNITS
(BY COUNTRY)


Certain capitalized terms used but not defined in this Appendix A shall have the
meanings set forth in the Plan and/or the Agreement to which this Appendix is
attached.


TERMS AND CONDITIONS


This Appendix includes additional terms and conditions that govern any Units
granted under the Plan if, under applicable law, you are a resident of, are
deemed to be a resident of or are working in one of the countries listed below. 
Furthermore, the additional terms and conditions that govern any Units granted
hereunder may apply to you if you relocate to one of the countries listed below
and the Company shall, in its discretion, determine to what extent the terms and
conditions contained herein shall apply to you.


NOTIFICATIONS


This Appendix also includes notifications relating to exchange control and other
issues of which you should be aware with respect to your participation in the
Plan. The information is based on the exchange control, securities and other
laws in effect in the countries to which this Appendix refers as of October
2014. Such laws are often complex and change frequently. As a result, the
Company strongly recommends that you not rely on the notifications herein as the
only source of information relating to the consequences of your participation in
the Plan because the information may be outdated when you vest in the Units and
acquire Shares under the Plan, or when you subsequently sell Shares acquired
under the Plan.


In addition, the notifications are general in nature and may not apply to your
particular situation, and the Company is not in a position to assure you of any
particular result. Accordingly, you are advised to seek appropriate professional
advice as to how the relevant laws in your country may apply to your situation.
Finally, if you are a citizen or resident of a country other than the one in
which you are currently residing and/or working or are considered a resident of
another country for local law purposes, the information contained herein may not
be applicable to you or you may be subject to the provisions of one or more
jurisdictions.


ALL NON-U.S. JURISDICTIONS


NOTIFICATIONS


Insider Trading Restrictions/Market Abuse Laws. You acknowledge that, depending
on your country, you may be subject to insider trading restrictions and/or
market abuse laws, which may affect your ability to acquire or sell Shares or
rights to Shares (e.g., Units) under the Plan during such times as you are
considered to have “inside information” regarding the Company (as defined by the
laws in your country).  Any restrictions under these laws or regulations are
separate from and in addition to any restrictions that may be imposed under any
applicable Company insider trading policy.  You are responsible for ensuring
your compliance with any applicable restrictions and are advised to speak with
your personal legal advisor on this matter.



APPENDIX A-1

--------------------------------------------------------------------------------



ALGERIA: This Award shall not be payable in shares of Common Stock, represents a
right, subject to the other terms and conditions applicable to this Award, to
receive payment in cash payable only through the payroll of the applicable local
employer of the recipient of this Award and funded solely by such applicable
local employer, and does not represent an asset, or a right to receive an asset,
outside Algeria. Neither the applicable local employer nor the recipient of this
Award have provided or will provide consideration for this Award.


AUSTRALIA


NOTIFICATIONS


Exchange Control Information. Exchange control reporting is required for cash
transactions exceeding AUD10,000 and for international fund transfers. If an
Australian bank is assisting with the transaction, the bank will file the report
on your behalf.


Securities Law Information. If you acquire Shares under the Plan and offer the
Shares for sale to a person or entity resident in Australia, the offer may be
subject to disclosure requirements under Australian law. You should consult with
your own legal advisor before making any such offer in Australia.


AUSTRIA


NOTIFICATIONS


Exchange Control Information.  If you hold Shares acquired under the Plan
outside of Austria, you must submit a report to the Austrian National Bank. An
exemption applies if the value of the Shares as of any given quarter does not
meet or exceed €30,000,000 or if the value of the Shares in any given year as of
December 31 does not meet or exceed €5,000,000. If the former threshold is
exceeded, quarterly obligations are imposed, whereas if the latter threshold is
exceeded, annual reports must be given. The quarterly reporting date is as of
the last day of the respective quarter and the deadline for filing the quarterly
report is the 15th day of the month following the end of the respective quarter.
The annual reporting date is December 31 and the deadline for filing the annual
report is January 31 of the following year.
    
A separate reporting requirement applies when you sell Shares acquired under the
Plan, receive a cash dividend paid on such Shares or Dividend Equivalents paid
in cash. In that case, there may be exchange control obligations if the cash
proceeds are held outside of Austria. If the transaction volume of all accounts
abroad exceeds €3,000,000, the movements and balances of all accounts must be
reported monthly, as of the last day of the month, on or before the 15th day of
the following month, on the prescribed form (Meldungen SI-Forderungen und/oder
SI-Verpflichtungen).


BELGIUM


NOTIFICATIONS


Tax Reporting; Foreign Asset/Account Reporting Information.  You are required to
report any taxable income attributable to the Units granted hereunder on your
annual tax return. You are also required to report any security and bank
accounts opened and maintained outside Belgium on your annual tax return. In a
separate report, you are required to provide the National Bank of Belgium with
the account details of any such foreign accounts.


BRAZIL



APPENDIX A-2

--------------------------------------------------------------------------------



TERMS AND CONDITIONS


Compliance with Law. By accepting the Units, you acknowledge that you agree to
comply with applicable Brazilian laws and pay any and all applicable taxes
associated with the vesting of the Units, the sale of Shares acquired under the
Plan, the payment of dividends on such Shares and the receipt of any Dividend
Equivalents paid in cash.


Acknowledgment of Nature of Plan and Units. This provision supplements Section
XI of the Agreement:


By accepting the Units, you acknowledge (i) that you are making an investment
decision, (ii) that the Shares will be issued to you only if the vesting
conditions are met and any necessary services are rendered by you during the
vesting period set forth in the Vesting Schedule, and (iii) that the value of
the underlying Shares is not fixed and may increase or decrease in value over
the vesting period without compensation to you.


NOTIFICATIONS


Exchange Control Information. If you are resident or domiciled in Brazil, you
will be required to submit annually a declaration of assets and rights held
outside of Brazil to the Central Bank of Brazil if the aggregate value of such
assets and rights equals or exceeds US$100,000. Assets and rights that must be
reported include the following: (i) bank deposits; (ii) loans; (iii) financing
transactions; (iv) leases; (v) direct investments; (vi) portfolio investments,
including Shares acquired under the Plan; (vii) financial derivatives
investments; and (viii) other investments, including real estate and other
assets. Please note that foreign individuals holding Brazilian visas are
considered Brazilian residents for purposes of this reporting requirement and
must declare at least the assets held abroad that were acquired subsequent to
the date of admittance as a resident of Brazil. Individuals holding assets and
rights outside Brazil valued at less than US$100,000 are not required to submit
a declaration.


BULGARIA


There are no country-specific provisions.


CANADA


TERMS AND CONDITIONS


Termination of Employment. Section I(i) of the Agreement is amended to read as
follows:


(i) “termination of your active employment” shall mean the last date that you
are either an active employee of the Company or an Affiliate or actively engaged
as a Director of the Company or an Affiliate; in the event of involuntary
termination of your employment (whether or not in breach of local labor laws),
your right to receive any Units and vest under the Plan, if any, will terminate
effective as of the date that is the earlier of: (1) the date you receive notice
of termination of employment from the Company or your Employer, or (2) the date
you are no longer actively employed by the Company or your Employer regardless
of any notice period or period of pay in lieu of such notice required under
local law (including, but not limited to statutory law, regulatory law and/or
common law). Your right, if any, to acquire Shares pursuant to the Units after
termination of employment will be measured by the date of termination of your
active employment and will not be extended by any notice period mandated under
local law;


Form of Settlement -- Units Payable Only in Shares.  Notwithstanding any
discretion in the Plan or anything to the contrary in the Agreement, the Units
do not provide any right for you, as a resident of Canada, to receive a cash
payment and shall be paid in Shares only.

APPENDIX A-3

--------------------------------------------------------------------------------





The following provisions will apply to you if you are a resident of Quebec:


Language Consent.  The parties acknowledge that it is their express wish that
the Agreement, as well as all documents, notices, and legal proceedings entered
into, given or instituted pursuant hereto or relating directly or indirectly
hereto, be drawn up in English.


Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention (“Agreement”), ainsi que de tous documents exécutés, avis donnés et
procédures judiciaries intentées, directement ou indirectement, relativement à
ou suite à la présente convention.


Data Privacy Notice and Consent.  This provision supplements Section XIV of the
Agreement:


You hereby authorize the Company and the Company’s representative to discuss
with and obtain all relevant information from all personnel (professional or
not) involved in the administration and operation of the Plan. You further
authorize the Company and your Employer to disclose and discuss your
participation in the Plan with their advisors. You also authorize the Company
and your Employer to record such information and keep it in your employee file.


NOTIFICATIONS


Securities Law Information. You are permitted to sell Shares acquired through
the Plan through the designated broker appointed under the Plan, if any,
provided that the resale of such Shares takes place outside of Canada through
the facilities of a stock exchange on which the Shares are listed (e.g., the
NASDAQ Global Select Market).


Foreign Asset/Account Reporting Information. You are required to report any
foreign property (including Shares acquired under the Plan) on form T1135
(Foreign Income Verification Statement) if the total value of the foreign
property exceeds C$100,000 at any time in the year. It is not certain if Units
qualify as foreign property for purposes of this reporting obligation. The form
must be filed by April 30 of the following year. It is your responsibility to
comply with this reporting obligation and you should consult your personal tax
advisor in this regard.


CHILE


NOTIFICATIONS


Securities Law Information. Pursuant to Ruling No. 99 of 2001 issued by the
Chilean Superintendence of Securities (“CSS”), neither the Units nor any Shares
acquired under the Plan will be registered under the Registry of Securities held
by the CSS nor are they under the control or supervision of the CSS.


Exchange Control Information. You are not required to repatriate funds obtained
from the sale of Shares or the receipt of any dividends or Dividend Equivalents.
However, if you decide to repatriate such funds, you must do so through the
Formal Exchange Market if the amount of funds exceeds US$10,000. In such case,
you must report the payment to a commercial bank or registered foreign exchange
office receiving the funds.


Tax Reporting and Registration Information. You must file Tax Form 1851 in
relation to any Shares acquired under the Plan that are held abroad and to any
taxes paid abroad (if you will be seeking a credit against Chilean income tax
owed) with the Chilean Internal Revenue Service (the “CIRS”), The form must be
submitted through the CIRS web page at www.sii.cl before March 15 of each year.

APPENDIX A-4

--------------------------------------------------------------------------------





Investments abroad must also be registered with the CIRS for you to be entitled
to a foreign tax credit for any tax withheld on dividends abroad, if applicable,
and such registration also provides evidence of the acquisition price of the
Shares (which will be zero) which you will need when the Shares are sold. You
are advised to consult with your personal legal advisor regarding how to
register with the CIRS.


CHINA


TERMS AND CONDITIONS


The following terms apply only to individuals who are subject to exchange
control restrictions in the People’s Republic of China (the “PRC”), as
determined by the Company in its sole discretion:
Vesting of the Units. Notwithstanding anything to the contrary in the Form of
Award Notice or Award Agreement, the Units shall not vest until all necessary
exchange control and other approvals from the PRC State Administration of
Foreign Exchange or its local counterpart (“SAFE”) have been received for Units
granted under the Plan. Once SAFE approval has been received, and provided you
are then employed by the Company or an Affiliate, you will receive vesting
credit for that portion of the Units that would have vested prior to obtaining
SAFE approval, if applicable, and the remaining portion of the Units will vest
in accordance with the Vesting Schedule in the Form of Award Notice. If you
terminate employment with the Company and its Affiliates prior to the receipt of
SAFE approval, your unvested Units will be forfeited.
[Further, notwithstanding anything to the contrary in Section I(d) of the
Agreement, if your employment with the Company or an Affiliate terminates due to
your Voluntary Termination, as defined in Section I(d), then the vesting of
Units granted under this Agreement shall be accelerated to vest as of the day
immediately preceding such Voluntary Termination with respect to all Units
granted hereunder.][*]
Sale Requirement. Notwithstanding anything to the contrary in the Agreement, due
to exchange control laws in the PRC, you agree that the Company reserves the
right to require the immediate sale of any Shares issued upon settlement of the
Units. You understand and agree that any such immediate sale of Shares will
occur as soon as is practical following settlement of the Units. Alternatively,
if the Shares are not immediately sold upon settlement of the Units, the Company
will require the sale of any Shares you may then hold within six (6) months (or
such other period as may be required under applicable legal or exchange control
requirements) following the termination of your employment with the Company
including its Affiliates.


You agree that the Company is authorized to instruct Merrill Lynch Bank and
Trust Co., FSB or such other designated broker as may be selected by the Company
to assist with the sale of the Shares on your behalf pursuant to this
authorization, and you expressly authorize such broker to complete the sale of
such Shares. You also agree to sign any agreements, forms and/or consents that
may be reasonably requested by the Company (or the Company’s designated broker)
to effectuate the sale of the Shares (including, without limitation, as to the
transfers of the proceeds and other exchange control matters noted below) and to
otherwise cooperate with the Company with respect to such matters, provided that
you shall not be permitted to exercise any influence over how, when or whether
the sales occur. Upon the sale of the Shares, you will receive the cash proceeds
from the sale, less any applicable Tax Obligations, brokerage fees or
commissions, in accordance with applicable exchange control laws and
regulations.


You acknowledge that Merrill Lynch Bank and Trust Co., FSB or such other
designated broker as may be selected by the Company is under no obligation to
arrange for the sale of the Shares at any particular price. Due to fluctuations
in the Share price and/or applicable exchange rates between the settlement date
and (if later) the date on which the Shares are sold, the amount of proceeds
ultimately distributed to you may be

APPENDIX A-5

--------------------------------------------------------------------------------



more or less than the market value of the Shares on the settlement date (which
is the amount relevant to determining your liability for Tax Obligations). You
understand and agree that the Company is not responsible for the amount of any
loss that you may incur and that the Company assumes no liability for any
fluctuations in the Share price and/or any applicable exchange rate.


Designated Broker Account. If Shares issued upon the settlement of the Units are
not immediately sold, you acknowledge that you are required to maintain the
Shares in an account with Merrill Lynch Bank and Trust Co., FSB or such other
designated broker as may be selected by the Company until the Shares are sold
through such Company-designated broker.


Exchange Control Requirements. You understand and agree that, pursuant to local
exchange control requirements, you will be required to repatriate the cash
proceeds from the sale of the Shares issued to you upon settlement of the Units
and from the receipt of any dividends or Dividend Equivalents to China. You
further understand that, under applicable laws, such repatriation of your cash
proceeds will need to be effectuated through a special exchange control account
established by the Company or any Affiliate, including the Employer, and you
hereby consent and agree that any proceeds may be transferred to such special
account prior to being delivered to you. You also understand that the Company
will deliver the proceeds to you as soon as possible, but that there may be
delays in distributing the funds to you due to exchange control requirements in
China. Proceeds may be paid to you in U.S. dollars or local currency at the
Company's discretion. If the proceeds are paid to you in U.S. dollars, you will
be required to set up a U.S. dollar bank account in China so that the proceeds
may be deposited into this account. If the proceeds are paid to you in local
currency, the Company is under no obligation to secure any particular currency
conversion rate and the Company may face delays in converting the proceeds to
local currency due to exchange control restrictions. You further agree to comply
with any other requirements that may be imposed by the Company in the future in
order to facilitate compliance with exchange control requirements in China.


NOTIFICATIONS


Foreign Asset/Account Reporting Information. Effective January 1, 2014, PRC
residents are required to report to SAFE details of their foreign financial
assets and liabilities, as well as details of any economic transactions
conducted with non-PRC residents, either directly or through financial
institutions. Shares or Units acquired under the Plan and Plan-related
transactions may be subject to reporting under these new rules. It is your
responsibility to comply with this reporting obligation and you should consult
your personal tax advisor in this regard.


COLOMBIA
NOTIFICATIONS
Exchange Control Information. Investment in assets located abroad (such as
Shares acquired under the Plan) does not require prior approval from the Central
Bank (Banco de la República). However, if the value of your aggregate
investments held abroad (including Shares) equals or exceeds US$500,000 as of
December 31 of the applicable calendar year, these investments must be
registered with the Central Bank. Upon sale or other disposition of investments
(including Shares) which have been registered with the Central Bank, the
registration with the Central Bank must be cancelled no later than March 31 of
the year following the year of the sale or disposition (or a fine of up to 200%
of the value of the infringing payment will apply).


CROATIA
NOTIFICATIONS

APPENDIX A-6

--------------------------------------------------------------------------------



Exchange Control Information. Croatian residents must report any foreign
investments (including Shares acquired under the Plan) to the Croatian National
Bank for statistical purposes and obtain prior approval of the Croatian National
Bank for bank accounts opened abroad. You should be aware that exchange control
regulations in Croatia are subject to frequent change and you are solely
responsible for ensuring your continued compliance with current Croatian
exchange control laws.


CZECH REPUBLIC


NOTIFICATIONS


Exchange Control Information.  Proceeds from the sale of Shares, any dividends
paid on such Shares or Dividend Equivalents may be held in a cash account abroad
and you are no longer required to report the opening and maintenance of a
foreign account to the Czech National Bank (the “CNB”), unless the CNB notifies
you specifically that such reporting is required. Upon request of the CNB, you
may need to file a notification within 15 days of the end of the calendar
quarter in which you acquire Shares.


DENMARK


TERMS AND CONDITIONS


Danish Stock Option Act. In accepting the Units, you acknowledge that you have
received an Employer Statement translated into Danish, which is being provided
to comply with the Danish Stock Option Act. To the extent more favorable to you
and required to comply with the Stock Option Act, the terms set forth in the
Employer Statement will apply to your participation in the Plan.


NOTIFICATIONS


Foreign Asset/Account Reporting Information.  If you establish an account
holding Shares or an account holding cash outside Denmark, you must report the
account to the Danish Tax Administration. The form which should be used in this
respect can be obtained from a local bank. (These obligations are separate from
and in addition to the obligations described below.)


Securities/Tax Reporting Information.  If you hold Shares acquired under the
Plan in a brokerage account with a broker or bank outside Denmark, you are
required to inform the Danish Tax Administration about the account. For this
purpose, you must sign and file a Form V (Erklaering V) with the Danish Tax
Administration.Both you and the broker or bank must sign the Form V. By signing
the Form V, the broker or bank undertakes an obligation, without further request
each year and not later than February 1 of the year following the calendar year
to which the information relates, to forward information to the Danish Tax
Administration concerning the Shares in the account. In the event that the
applicable broker or bank with which the account is held does not also sign the
Form V, you acknowledge that you are solely responsible for providing certain
details regarding the foreign brokerage or bank account and any Shares acquired
under the Plan and held in such account to the Danish Tax Administration as part
of your annual income tax return. By signing the Form V, you authorize the
Danish Tax Administration to examine the account.


In addition, if you open a brokerage account or a bank account with a U.S. bank,
the account will be treated as a "deposit account" because cash can be held in
the account. Therefore, you likely must also file a Form K (Erklaering K) with
the Danish Tax Administration. The Form K must be signed by you and by the
applicable broker or bank where the account is held, unless an exemption from
the broker/bank signature requirement is obtained from the Danish Tax
Administration (which exemption may be sought on the Form K itself). By signing
the Form K, you (and the broker/bank to the extent the exemption is not
obtained) undertake an obligation, without further request each year, to forward
information to the Danish Tax

APPENDIX A-7

--------------------------------------------------------------------------------



Administration concerning the content of the account. If the applicable broker
or bank does not sign the Form K for any reason, you are solely responsible for
providing the necessary information to the Danish Tax Administration. By signing
the Form K, you authorize the Danish Tax Administration to examine the account.
A sample of Declaration K can be found at the following website: www.skat.dk.


EGYPT


NOTIFICATIONS


Exchange Control Information. If you transfer funds into Egypt in connection
with the Units, you are required to transfer the funds through a registered bank
in Egypt.


FINLAND


There are no country-specific provisions.


FRANCE


TERMS AND CONDITIONS


Language Consent. By accepting the grant, you confirm having read and understood
the Plan and Agreement which were provided in the English language. You accept
the terms of those documents accordingly.


En acceptant l’attribution, vous confirmez avoir lu et compris le Plan et le
Contrat, qui ont été communiqués en langue anglaise. Vous acceptez les termes de
ces documents en connaissance de cause.


NOTIFICATIONS


Foreign Asset/Account Reporting Information. If you hold Shares outside of
France or maintain a foreign bank account, you are required to report such to
the French tax authorities when filing your annual tax return. Failure to comply
could trigger significant penalties.


GERMANY


NOTIFICATIONS


Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported monthly to the German Federal Bank (Bundesbank). In case of payments in
connection with securities (including proceeds realized upon the sale of Shares
or the receipt of dividends or Dividend Equivalents), the report must be made by
the 5th day of the month following the month in which the payment was received
and must be filed electronically. The form of report (Allgemeine Meldeportal
Statistik) can be accessed via the Bundesbank’s website (www.bundesbank.de) and
is available in both German and English. You are responsible for satisfying the
reporting obligation.


GREECE


There are no country-specific provisions.


HONG KONG


TERMS AND CONDITIONS



APPENDIX A-8

--------------------------------------------------------------------------------



SECURITIES WARNING:  The Units and any Shares issued in respect of the Units do
not constitute a public offering of securities under Hong Kong law and are
available only to members of the Board and Employees. The Agreement, including
this Appendix, the Plan and other incidental communication materials have not
been prepared in accordance with and are not intended to constitute a
“prospectus” for a public offering of securities under the applicable securities
legislation in Hong Kong, nor have the documents been reviewed by any regulatory
authority in Hong Kong. The Units and any documentation related thereto are
intended solely for the personal use of each member of the Board and/or Employee
and may not be distributed to any other person. If you are in doubt about any of
the contents of the Agreement, including this Appendix, or the Plan, you should
obtain independent professional advice.


Units Payable Only in Shares.  Notwithstanding any discretion in the Plan or
anything to the contrary in the Agreement, the Units do not provide any right
for you to receive a cash payment and shall be paid in Shares only.


Sale of Shares.  In the event that Shares are issued in respect of the Units
within six (6) months of the Grant Date, you agree that you will not dispose of
the Shares prior to the six (6)-month anniversary of the Grant Date.


NOTIFICATIONS


Nature of Scheme. The Company specifically intends that the Plan will not be an
occupational retirement scheme for purposes of the Occupational Retirement
Schemes Ordinance.
HUNGARY


There are no country-specific provisions.


ICELAND


NOTIFICATIONS


Exchange Control Information. You should consult with your personal advisor to
ensure compliance with applicable exchange control regulations in Iceland as
such regulations are subject to frequent change. You are responsible for
ensuring compliance with all exchange control laws in Iceland.


INDIA


NOTIFICATIONS


Exchange Control Information.  You understand that you must repatriate any cash
dividends paid on Shares acquired under the Plan to India or any Dividend
Equivalents paid in cash within 180 days of receipt, and any proceeds from the
sale of Shares acquired under the Plan within 90 days of receipt. You will
receive a foreign inward remittance certificate (“FIRC”) from the bank where you
deposit the foreign currency, and you must maintain the FIRC as proof of
repatriation of funds in the event that the Reserve Bank of India or the
Employer requests proof of repatriation. It is your responsibility to comply
with these requirements.


Foreign Asset/Account Reporting Information. You are required to declare foreign
bank accounts and any foreign financial assets (including Shares held outside
India) in your annual tax return. It is your responsibility to comply with this
reporting obligation and you should consult your personal tax advisor in this
regard.



APPENDIX A-9

--------------------------------------------------------------------------------



IRELAND


TERMS AND CONDITIONS


Nature of Agreement.  This provision supplements Section XI of the Agreement:


In accepting any Units granted hereunder, you understand and agree that the
benefits received under the Plan will not be taken into account for any
redundancy or unfair dismissal claim.


NOTIFICATIONS


Director Notification Requirements.  If you are a director, shadow director or
secretary of an Irish Affiliate, you must notify the Irish Affiliate in writing
within five (5) business days of receiving or disposing of an interest in the
Company (e.g., the Units or Shares), or within five (5) business days of
becoming aware of the event giving rise to the notification requirement, or
within five (5) business days of becoming a director or secretary if such an
interest exists at the time. This notification requirement also applies with
respect to the interests of a spouse or minor children (whose interests, if any,
will be attributed to the director, shadow director or secretary).


ITALY


TERMS AND CONDITIONS


Data Privacy Notice. The following provision replaces Section XIV of the
Agreement:


You understand that the Employer, the Company and any Affiliate may hold certain
personal information about you, including, but not limited to, your name, home
address and telephone number, date of birth, social insurance (to the extent
permitted under Italian law) or other identification number, salary,
nationality, job title, any shares or directorships held in the Company or any
Affiliate, details of all Awards granted, or any other entitlement to Shares
awarded, canceled, exercised, vested, unvested or outstanding in your favor, for
the exclusive purpose of implementing, managing and administering the Plan
(“Data”).


You also understand that providing the Company with Data is necessary for the
performance of the Plan and that your refusal to provide such Data would make it
impossible for the Company to perform its contractual obligations and may affect
your ability to participate in the Plan. The Controller of personal data
processing is Amgen Inc., with registered offices at One Amgen Center Drive,
Thousand Oaks, California 91320, U.S.A., and, pursuant to Legislative Decree no.
196/2003, its Representative in Italy for privacy purposes is Amgen Dompe
S.p.A., with registered offices at Via Tazzoli, 6 - 20154 Milan, Italy.


You understand that Data will not be publicized, but it may be transferred to
banks, other financial institutions, or brokers involved in the management and
administration of the Plan. You understand that Data may also be transferred to
the independent registered public accounting firm engaged by the Company. You
further understand that the Company and/or any Affiliate will transfer Data
among themselves as necessary for the purposes of implementing, administering
and managing your participation in the Plan, and that the Company and/or any
Affiliate may each further transfer Data to third parties assisting the Company
in the implementation, administration, and management of the Plan, including any
requisite transfer of Data to a broker or other third party with whom you may
elect to deposit any Shares acquired at vesting of the Units. Such recipients
may receive, possess, use, retain, and transfer Data in electronic or other
form, for the purposes of implementing, administering, and managing your
participation in the Plan. You understand that these recipients may be located
in or outside the European Economic Area, such as in the United States or
elsewhere. Should the Company exercise its discretion

APPENDIX A-10

--------------------------------------------------------------------------------



in suspending all necessary legal obligations connected with the management and
administration of the Plan, it will delete Data as soon as it has completed all
the necessary legal obligations connected with the management and administration
of the Plan.


You understand that Data processing related to the purposes specified above
shall take place under automated or non-automated conditions, anonymously when
possible, that comply with the purposes for which Data is collected and with
confidentiality and security provisions, as set forth by applicable laws and
regulations, with specific reference to Legislative Decree no. 196/2003.


The processing activity, including communication, the transfer of Data abroad,
including outside of the European Economic Area, as herein specified and
pursuant to applicable laws and regulations, does not require your consent
thereto, as the processing is necessary to performance of contractual
obligations related to implementation, administration, and management of the
Plan. You understand that, pursuant to Section 7 of the Legislative Decree no.
196/2003, you have the right to, including but not limited to, access, delete,
update, correct, or terminate, for legitimate reason, the Data processing.


Furthermore, you are aware that Data will not be used for direct-marketing
purposes. In addition, Data provided can be reviewed and questions or complaints
can be addressed by contacting your local human resources representative.


Acknowledgement of Nature of Agreement. By accepting any Units granted
hereunder, you acknowledge that (1) you have received a copy of the Plan, the
Agreement and this Appendix; (2) you have reviewed the applicable documents in
their entirety and fully understand the contents thereof; and (3) you accept all
provisions of the Plan, the Agreement and this Appendix.


For any Units granted, you further acknowledge that you have read and
specifically and explicitly approve, without limitation, the following sections
of the Agreement: Section I; Section II; Section III; Section VIII; Section X;
Section XI; Section XIV (as replaced by the above consent); Section XVI; and
Section XVII.


NOTIFICATIONS


Foreign Asset/Account Reporting Information. Italian residents who, at any time
during the fiscal year, hold foreign financial assets (including cash and
Shares) which may generate income taxable in Italy  are required to report these
assets on their annual tax returns (UNICO Form, RW Schedule) for the year during
which the assets are held, or on a special form if no tax return is due. These
reporting obligations will also apply to Italian residents who are the
beneficial owners of foreign financial assets under Italian money laundering
provisions.


Foreign Financial Assets Tax. The fair market value of any Shares held outside
of Italy is subject to a foreign assets tax. The fair market value is considered
to be the value of the Shares on the NASDAQ Global Select Market on December 31
of each year or on the last day in the applicable year on which you held the
Shares (or when the Shares are acquired during the course of the year, the tax
is levied in proportion to the actual days of holding over the calendar year).
You should consult with your personal tax advisor about the foreign financial
assets tax.


JAPAN


NOTIFICATIONS


Foreign Asset/Account Reporting Information. You will be required to report to
the Japanese tax authorities details of any assets held outside of Japan as of
December 31st (including any Shares acquired

APPENDIX A-11

--------------------------------------------------------------------------------



under the Plan) to the extent such assets have a total net fair market value
exceeding ¥50,000,000. Such report will be due by March 15 each year. You should
consult with your personal tax advisor as to whether the reporting obligation
applies to you and whether you will be required to include in the report details
of any Shares or cash that you hold.


JORDAN


There are no country-specific provisions.


KOREA


NOTIFICATIONS


Exchange Control Information. You are required to repatriate any proceeds in
excess of US$500,000 realized in a single transaction from the sale of Shares or
the receipt of dividends or Dividend Equivalents to Korea within 18 months of
receipt.


Foreign Asset/Account Reporting Information. You are required to declare all
foreign financial accounts (e.g. non-Korean bank accounts, brokerage accounts
holding Shares, etc.) to the Korean tax authority and file a report regarding
such accounts if the value of such accounts exceeds KRW1,000,000,000 (or an
equivalent amount in foreign currency). It is your responsibility to comply with
this reporting obligation and you should consult your personal tax advisor to
ensure compliance with this requirement.


LEBANON


There are no country-specific provisions.


LITHUANIA


There are no country-specific provisions.


MEXICO


TERMS AND CONDITIONS


Acknowledgement of the Agreement.  In accepting the Award granted hereunder, you
acknowledge that you have received a copy of the Plan, have reviewed the Plan
and the Agreement, including this Appendix, in their entirety and fully
understand and accept all provisions of the Plan and the Agreement, including
this Appendix. You further acknowledge that you have read and specifically and
expressly approve the terms and conditions of Section XI of the Agreement, in
which the following is clearly described and established:
 
(1)
Your participation in the Plan does not constitute an acquired right.



(2)
The Plan and your participation in the Plan are offered by Amgen Inc. on a
wholly discretionary basis.



(3)
Your participation in the Plan is voluntary.



(4)
Amgen Inc. and its Affiliates are not responsible for any decrease in the value
of the Units granted and/or Shares issued under the Plan.




APPENDIX A-12

--------------------------------------------------------------------------------



Labor Law Acknowledgement and Policy Statement.  In accepting any Award granted
hereunder, you expressly recognize that Amgen Inc., with registered offices at
One Amgen Center Drive, Thousand Oaks, California 91320, U.S.A., is solely
responsible for the administration of the Plan and that your participation in
the Plan and acquisition of Shares do not constitute an employment relationship
between you and Amgen Inc. since you are participating in the Plan on a wholly
commercial basis and your sole employer is Amgen Latin America Services, S.A. de
C.V. (“Amgen-Mexico”). Based on the foregoing, you expressly recognize that the
Plan and the benefits that you may derive from participation in the Plan do not
establish any rights between you and your employer, Amgen-Mexico, and do not
form part of the employment conditions and/or benefits provided by Amgen-Mexico
and any modification of the Plan or its termination shall not constitute a
change or impairment of the terms and conditions of your employment.


You further understand that your participation in the Plan is as a result of a
unilateral and discretionary decision of Amgen Inc.; therefore, Amgen Inc.
reserves the absolute right to amend and/or discontinue your participation in
the Plan at any time without any liability to you.


Finally, you hereby declare that you do not reserve to yourself any action or
right to bring any claim against Amgen Inc. for any compensation or damages
regarding any provision of the Plan or the benefits derived under the Plan, and
you therefore grant a full and broad release to Amgen Inc., its Affiliates,
shareholders, officers, agents or legal representatives with respect to any
claim that may arise.


Spanish Translation


Reconocimiento del Otorgamiento.  Al aceptar cualquier Otorgamiento bajo el
presente documento, usted reconoce que ha recibido una copia del Plan, que ha
revisado el mismo en su totalidad, así como también el Acuerdo de Opción, el
Acuerdo, incluyendo este Apéndice, además que comprende y está de acuerdo con
todas las disposiciones tanto del Plan y del Otorgamiento, incluyendo este
Apéndice. Asimismo, usted reconoce que ha leído y manifiesta específicamente y
expresamente la conformidad con los términos y condiciones establecidos en la
Sección X del Acuerdo, en los que se establece y describe claramente que:


(1)
Su participación en el Plan de ninguna manera constituye un derecho adquirido.



(2)
El Plan y su participación en el mismo son ofrecidos por Amgen Inc. de forma
completamente discrecional.



(3)
Su participación en el Plan es voluntaria.



(4)
Amgen Inc. y sus Afiliados no son responsables de ninguna disminución en el
valor de Unidades o de las Acciones Comunes emitidas mediante el Plan.



Reconocimiento de la Ley Laboral y Declaración de Política. Al aceptar cualquier
Otorgamiento de Acciones bajo el presente, usted reconoce expresamente que Amgen
Inc., con oficinas registradas localizadas en One Amgen Center Drive, Thousand
Oaks, California 91320, U.S.A., es la única responsable de la administración del
Plan y que su participación en el mismo y la adquisición de Acciones Comunes no
constituyen de ninguna manera una relación laboral entre usted y Amgen Inc.,
debido a que su participación en el Plan es únicamente una relación comercial y
que su único empleador es Amgen Latin America Services, S.A. de C.V.
(“Amgen-México”). Derivado de lo anterior, usted reconoce expresamente que el
Plan y los beneficios a su favor que pudieran derivar de la participación en el
mismo, no establecen ningún derecho entre usted y su empleador, Amgen - México,
y no forman parte de las condiciones laborales y/o los beneficios otorgados por
Amgen - México, y cualquier modificación del Plan o la terminación del mismo no
constituirá un cambio o desmejora de los términos y condiciones de su trabajo.

APPENDIX A-13

--------------------------------------------------------------------------------





Asimismo, usted entiende que su participación en el Plan es resultado de la
decisión unilateral y discrecional de Amgen Inc., por lo tanto, Amgen Inc. se
reserva el derecho absoluto de modificar y/o descontinuar su participación en el
Plan en cualquier momento y sin ninguna responsabilidad para usted.


Finalmente, usted manifiesta que no se reserva ninguna acción o derecho que
origine una demanda en contra de Amgen Inc., por cualquier compensación o daños
y perjuicios, en relación con cualquier disposición del Plan o de los beneficios
derivados del mismo, y en consecuencia usted exime amplia y completamente a
Amgen Inc. de toda responsabilidad, como así también a sus Afiliadas,
accionistas, directores, agentes o representantes legales con respecto a
cualquier demanda que pudiera surgir.


MOROCCO


TERMS AND CONDITIONS


Sale Requirement. Notwithstanding anything to the contrary in the Agreement, due
to exchange control laws in Morocco, you agree that the Company reserves the
right to require the immediate sale of any Shares acquired upon settlement of
the Units. Alternatively, if the Shares are not immediately sold upon settlement
of the Units, the Company may require the sale of any Shares at a later date,
including upon termination of your employment.


You agree that the Company is authorized to instruct Merrill Lynch Bank and
Trust Co., FSB or such other designated broker as may be selected by the Company
to assist with the sale of the Shares on your behalf pursuant to this
authorization, and you expressly authorize such broker to complete the sale of
such Shares. You also agree to sign any agreements, forms and/or consents that
may be reasonably requested by the Company (or the Company's designated broker)
to effectuate the sale of the shares (including, without limitation, as to the
transfers of the proceeds and other exchange control matters noted below) and to
otherwise cooperate with the Company with respect to such matters, provided that
you shall not be permitted to exercise any influence over how, when or whether
the sales occur. Upon the sale of the Shares, you will receive the cash proceeds
from the sale, less any applicable Tax Obligations, brokerage fees or
commissions, in accordance with applicable exchange control laws and
regulations.


You acknowledge that Merrill Lynch Bank and Trust Co., FSB or such other
designated broker as may be selected by the Company is under no obligation to
arrange for the sale of the Shares at any particular price. Due to fluctuations
in the Share price and/or applicable exchange rates between the settlement date
and (if later) the date on which the Shares are sold, the amount of proceeds
ultimately distributed to you may be more or less than the market value of the
Shares on the settlement date (which is the amount relevant to determining your
liability for Tax Obligations). You understand and agree that the Company is not
responsible for the amount of any loss that you may incur and that the Company
assumes no liability for any fluctuations in the Share price and/or any
applicable exchange rate.


Designated Broker Account. If Shares issued upon the settlement of the Units are
not immediately sold, you acknowledge that you are required to maintain the
Shares in an account with Merrill Lynch Bank and Trust Co., FSB or such other
designated broker as may be selected by the Company until the Shares are sold
through such Company-designated broker.


Exchange Control Requirements. You understand and agree that, pursuant to local
exchange control requirements, you will be required to repatriate the cash
proceeds from the sale of the Shares issued upon settlement of the Units to
Morocco. You further understand that such repatriation of your cash proceeds may
be effectuated through a bank account established by the Company or any
Affiliate, including the Employer,

APPENDIX A-14

--------------------------------------------------------------------------------



and you hereby consent and agree that any proceeds from the sale of the Shares
may be transferred to such bank account prior to being delivered to you. If
repatriation of your cash proceeds is not effectuated through a bank account
established by the Company or any Affiliate, including the Employer, you hereby
agree to maintain your own records proving repatriation and to provide copies of
these records upon request by the Company or any Affiliate, including the
Employer, or the Moroccan Exchange Control Office (Office des Changes). Further,
you acknowledge and understand that the net proceeds that you realize from your
participation in the Plan must be converted from U.S. dollars to Dirham, and
that neither the Company nor any Affiliate, including the Employer, have any
obligation to, but may nonetheless, convert the net proceeds on your behalf
using any exchange rate chosen by the Company; if funds are so converted, they
will be converted as soon as practicable after sale, which may not be
immediately after the sale date. Further, if such currency conversion occurs,
you will bear the risk of any fluctuation in the U.S. dollar/Dirham exchange
rate between the date you realize U.S. dollar proceeds from your participation
in the Plan and the date that you receive cash proceeds converted to Dirham. You
further agree to comply with any other requirements that may be imposed by the
Company in the future in order to facilitate compliance with exchange control
requirements in Morocco.




NETHERLANDS


There are no country-specific provisions.


NEW ZEALAND


There are no country-specific provisions.


NORWAY


There are no country-specific provisions.


PERU


NOTIFICATIONS


Securities Law Information. The grant of Units is considered a private offering
in Peru; therefore, it is not subject to registration.


POLAND


NOTIFICATIONS


Exchange Control Information.  Polish residents holding foreign securities
(including Shares) and maintaining accounts abroad must report information to
the National Bank of Poland. Specifically, if the aggregate value of shares and
cash held in such foreign accounts exceeds PLN 7 million, Polish residents must
file reports on the transactions and balances of the accounts on a quarterly
basis. If required, the reports are due on a quarterly basis by the 20th day
following the end of each quarter and must be filed on special forms available
on the website of the National Bank of Poland. In addition, Polish residents are
required to transfer funds through a bank account in Poland if the transferred
amount in any single transaction exceeds a specified threshold (currently
€15,000). You must store all documents connected with any foreign exchange
transactions you engage in for a period of five years.


PORTUGAL

APPENDIX A-15

--------------------------------------------------------------------------------





TERMS AND CONDITIONS
Consent to Receive Information in English. You hereby expressly declare that you
have full knowledge of the English language and have read, understood and fully
accepted and agreed with the terms and conditions established in the Plan and
Agreement.


Conhecimento da Lingua. Por meio do presente, eu declaro expressamente que tem
pleno conhecimento da língua inglesa e que li, compreendi e livremente aceitei e
concordei com os termos e condições estabelecidas no Plano e no Acordo.


NOTIFICATIONS


Exchange Control Information.  If you do not hold the Shares acquired under the
Plan with a Portuguese financial intermediary, you will need to file a report
with the Portuguese Central Bank. If the Shares are held by a Portuguese
financial intermediary, it will file the report for you.


PUERTO RICO


There are no country-specific provisions.


ROMANIA


NOTIFICATIONS


Exchange Control Information. If you deposit proceeds from the sale of Shares or
the receipt of dividends or Dividend Equivalents in a bank account in Romania,
you may be required to provide the Romanian bank assisting with the transaction
with appropriate documentation explaining the source of the income. You should
consult with a legal advisor to determine whether you will be required to submit
such documentation to the Romanian bank.


RUSSIA


TERMS AND CONDITIONS


Exchange Control Requirements. You understand and agree that, pursuant to
Russian exchange control requirements, you will be required to repatriate to
Russia the cash proceeds from the sale of the Shares issued to you upon
settlement of the Units and from the receipt of any dividends paid on such
Shares or Dividend Equivalents. You further understand that, under applicable
laws, such proceeds must be initially credited to you through a foreign currency
account opened in your name at an authorized bank in Russia. You further agree
to comply with any other requirements that may be imposed by the Company in the
future in order to facilitate compliance with exchange control requirements in
Russia. Without limiting the generality of the foregoing, you acknowledge that
the Company reserves the right, in its sole discretion depending on developments
in Russian exchange control laws and regulations, to force the immediate sale of
any Shares to be issued upon vesting of the Units. You further agree that, if
applicable, the Company is authorized to instruct Merrill Lynch Bank & Trust
Co., FSB (or such other broker as may be designated by the Company) to assist
with the mandatory sale of such Shares (on your behalf pursuant to this
authorization) and you expressly authorize Merrill Lynch Bank & Trust Co., FSB
(or such other broker as may be designated by the Company) to complete the sale
of such Shares. You further acknowledge that Merrill Lynch Bank & Trust Co., FSB
(or such other broker as may be designated by the Company) is under no
obligation to arrange for

APPENDIX A-16

--------------------------------------------------------------------------------



the sale of the Shares at any particular trading price. Upon the sale of Shares,
you will receive the cash proceeds from the sale of Shares, less any brokerage
fees or commissions and subject to your obligations in connection with the Tax
Obligations.


Securities Law Requirements.  Any Units granted hereunder, the Agreement,
including this Appendix, the Plan and all other materials you may receive
regarding your participation in the Plan or any Units granted hereunder do not
constitute advertising or an offering of securities in Russia. The issuance of
Shares under the Plan has not and will not be registered in Russia; therefore,
Shares may not be offered or placed in public circulation in Russia.


In no event will Shares acquired under the Plan be delivered to you in Russia;
all Shares will be maintained on your behalf in the United States.


You are not permitted to sell any Shares acquired under the Plan directly to a
Russian legal entity or resident.


Labor Law Information. You acknowledge that if you continue to hold Shares
acquired under the Plan after an involuntary termination of your employment, you
will not be eligible to receive
unemployment benefits in Russia.


Data Privacy Notice. The following provision supplements Section XIV of the
Agreement:


You understand and agree that you must complete and return a Consent to
Processing of Personal Data (the “Consent”) form to the Company. Further, you
understand and agree that if you do not complete and return a Consent form to
the Company, the Company will not be able to administer or maintain the Units.
Therefore, you understand that refusing to complete a Consent form or
withdrawing your consent may affect your ability to participate in the Plan.


NOTIFICATIONS


Exchange Control Information.  After funds from the sale of Shares are initially
received in Russia pursuant to your repatriation obligation, they may be further
remitted to a foreign bank subject to the following limitations: (i) the foreign
account may be opened only for individuals; (ii) the foreign account may not be
used for business activities; (iii) the Russian tax authorities must be given
notice about the opening/closing of each foreign account within one month of the
account opening/closing; (iv) the Russian tax authorities must be given notice
of the account balances of such foreign accounts as of the beginning of each
calendar year; and (v) beginning January 1, 2015 (or such later date as may be
established by the Russian tax authorities), quarterly cash flow statements must
be filed for each foreign account held by you. According to recent amendments to
the law, dividends received on Shares acquired under the Plan can be remitted
directly to your bank account opened with a foreign bank located in Organisation
for Economic Co-operation and Development (“OECD”) or Financial Action Task
Force (“FATF”) countries, without first remitting them to your bank account in
Russia. You are encouraged to contact your personal advisor before remitting
your proceeds from participation in the Plan to Russia as exchange control
requirements may change.


Anti-Corruption Legislation Information. Individuals holding public office in
Russia, as well as their spouses and dependent children, may be prohibited from
opening or maintaining a foreign brokerage or bank account and holding any
securities, whether acquired directly or indirectly, in a foreign company
(including Shares acquired under the Plan). You should consult with your
personal legal advisor to determine whether this restriction applies to your
circumstances.


SAUDI ARABIA

APPENDIX A-17

--------------------------------------------------------------------------------





NOTIFICATIONS


Securities Law Information. This document may not be distributed in the Kingdom
of Saudi Arabia except to such persons as are permitted under the Offers of
Securities Regulations issued by the Capital Market Authority.


The Capital Market Authority does not make any representation as to the accuracy
or completeness of this document, and expressly disclaims any liability
whatsoever for any loss arising from, or incurred in reliance upon, any part of
this document. You are hereby advised to conduct your own due diligence on the
accuracy of the information relating to the Shares. If you do not understand the
contents of this document, you should consult an authorized financial adviser.


SINGAPORE


NOTIFICATIONS


Securities Law Information. The grant of the Units is being made pursuant to the
“Qualifying Person” exemption under section 273(1)(f) of the Securities and
Futures Act (Chapter 289, 2006 Ed.) (“SFA”) and is not made with a view to the
Units being subsequently offered for sale to any other party. The Plan has not
been lodged or registered as a prospectus with the Monetary Authority of
Singapore. You should note that the Units are subject to section 257 of the SFA
and you will not be able to make (i) any subsequent sale of Shares in Singapore
or (ii) any offer of such subsequent sale of Shares subject to the Units in
Singapore, unless such sale or offer is made pursuant to the exemptions under
Part XIII Division (1) Subdivision (4) (other than section 280) of the SFA.


Director Notification Requirement. Directors, associate directors and shadow
directors of a Singapore Affiliate are subject to certain notification
requirements under the Singapore Companies Act. Directors, associate directors
and shadow directors must notify the Singapore Affiliate in writing of an
interest (e.g., Units, Shares, etc.) in the Company or any related company
within two (2) business days of (i) its acquisition or disposal, (ii) any change
in a previously disclosed interest (e.g., when the Shares are sold), or (iii)
becoming a director, associate director or shadow director.


SLOVAK REPUBLIC


Foreign Asset/Account Reporting Information. If you permanently reside in the
Slovak Republic and, apart from being employed, carry on business activities as
an independent entrepreneur (in Slovakian, podnikatel), you will be obligated to
report your foreign assets (including any foreign securities such as the Shares)
to the National Bank of Slovakia (provided that the value of the foreign assets
exceeds an amount of €2,000,000). These reports must be submitted on a monthly
basis by the 15th day of the respective calendar month, as well as on a
quarterly basis by the 15th day of the calendar month following the respective
calendar quarter, using notification form DEV (NBS) 1-12, which may be found at
the National Bank of Slovakia’s website at www.nbs.sk.


SLOVENIA


There are no country-specific provisions.


SOUTH AFRICA


TERMS AND CONDITIONS

APPENDIX A-18

--------------------------------------------------------------------------------





Responsibility for Taxes. The following provision supplements Section III of the
Agreement:
By accepting the Units, you agree that, immediately upon vesting and settlement
of the Units, you will notify your Employer of the amount of any gain realized.
If you fail to advise your Employer of the gain realized upon vesting and
settlement, you may be liable for a fine. You will be solely responsible for
paying any difference between your actual tax liability and the amount withheld
by your Employer.


NOTIFICATIONS


Exchange Control Information. Because no transfer of funds from South Africa is
required under the Units, no filing or reporting requirements should apply when
the Units are granted or when Shares are issued upon vesting and settlement of
the Units. However, because the exchange control regulations are subject to
change, you should consult your personal advisor prior to vesting and settlement
of the Units to ensure compliance with current regulations. You are responsible
for ensuring compliance with all exchange control laws in South Africa.


SPAIN


TERMS AND CONDITIONS


Labor Law Acknowledgement.  The following provision supplements Section XI of
the Agreement:
 
By accepting the Units granted hereunder, you consent to participation in the
Plan and acknowledge that you have received a copy of the Plan.


You understand that the Company has unilaterally, gratuitously and in its sole
discretion decided to grant any Units under the Plan to individuals who may be
members of the Board or Employees of the Company or its Affiliates throughout
the world. The decision is a limited decision, which is entered into upon the
express assumption and condition that any Units granted will not economically or
otherwise bind the Company or any of its Affiliates on an ongoing basis, other
than as expressly set forth in the Agreement, including this Appendix.
Consequently, you understand that the Units granted hereunder are given on the
assumption and condition that they shall not become a part of any employment
contract (either with the Company or any of its Affiliates) and shall not be
considered a mandatory benefit, salary for any purposes (including severance
compensation) or any other right whatsoever. Further, you understand and freely
accept that there is no guarantee that any benefit whatsoever shall arise from
any gratuitous and discretionary grant of Units since the future value of the
Units and the underlying Shares is unknown and unpredictable. In addition, you
understand that any Units granted hereunder would not be made but for the
assumptions and conditions referred to above; thus, you understand, acknowledge
and freely accept that, should any or all of the assumptions be mistaken or
should any of the conditions not be met for any reason, then any grant of Units
or right to Units shall be null and void.


Further, the vesting of the Units is expressly conditioned on your continued and
active rendering of service, such that if your employment terminates for any
reason whatsoever, the Units may cease vesting immediately, in whole or in part,
effective on the date of your termination of employment (unless otherwise
specifically provided in Section I of the Agreement). This will be the case, for
example, even if (1) you are considered to be unfairly dismissed without good
cause; (2) you are dismissed for disciplinary or objective reasons or due to a
collective dismissal; (3) you terminate service due to a change of work
location, duties or any other employment or contractual condition; (4) you
terminate service due to a unilateral breach of contract by the Company or an
Affiliate; or (5) your employment terminates for any other reason whatsoever.
Consequently,

APPENDIX A-19

--------------------------------------------------------------------------------



upon termination of your employment for any of the above reasons, you may
automatically lose any rights to Units that were not vested on the date of your
termination of employment, as described in the Plan and the Agreement.
You acknowledge that you have read and specifically accept the conditions
referred to in Section I of the Agreement.


NOTIFICATIONS


Securities Law Information. No “offer of securities to the public,” as defined
under Spanish law, has taken place or will take place in the Spanish territory.
The Agreement (including this Appendix) has not been nor will it be registered
with the Comisión Nacional del Mercado de Valores, and does not constitute a
public offering prospectus.


Exchange Control Information. If you acquire Shares under the Plan, you must
declare the acquisition to the Direccion General de Comercio e Inversiones (the
“DGCI”). If you acquire the Shares through the use of a Spanish financial
institution, that institution will automatically make the declaration to the
DGCI for you; otherwise, you will be required to make the declaration by filing
a D-6 form. You must declare ownership of any shares with the DGCI each January
while the Shares are owned and must also report, in January, any sale of Shares
that occurred in the previous year for which the report is being made, unless
the sale proceeds exceed the applicable threshold, in which case the report is
due within one month of the sale.


Foreign Asset/Account Reporting Information.  You are required to declare
electronically to the Bank of Spain any securities accounts (including brokerage
accounts held abroad), as well as the Shares held in such accounts if the value
of the transactions during the prior tax year or the balances in such accounts
as of December 31 of the prior tax year exceed €1,000,000.
Further, effective January 1, 2013, to the extent that you hold Shares and/or
have bank accounts outside Spain with a value in excess of €50,000 (for each
type of asset) as of December 31 each year, you will be required to report
information on such assets in your tax return (tax form 720) for such
year.  After such Shares and/or accounts are initially reported, the reporting
obligation will apply for subsequent years only if the value of any
previously-reported Shares or accounts increases by more than €20,000. If the
value of such Shares and/or accounts as of December 31 does not exceed €50,000,
a summarized form of declaration may be presented.


SWEDEN


There are no country-specific provisions.


SWITZERLAND


NOTIFICATIONS


Securities Law Notification.  The Units offered hereunder are considered a
private offering in Switzerland and are, therefore, not subject to registration
in Switzerland.



APPENDIX A-20

--------------------------------------------------------------------------------



TAIWAN
NOTIFICATIONS
Exchange Control Information. You may acquire and remit foreign currency
(including proceeds from the sale of Shares or the receipt of dividends or
Dividend Equivalents) up to US$5,000,000 per year without justification. If the
transaction amount is TWD500,000 or more in a single transaction, you must
submit a Foreign Exchange Transaction Form. If the transaction amount is
US$500,000 or more in a single transaction, you must also provide supporting
documentation to the satisfaction of the remitting bank.


THAILAND
NOTIFICATIONS
Exchange Control Information. If proceeds from the sale of Shares or the receipt
of any dividends or Dividend Equivalents exceed US$50,000, you must (i)
immediately repatriate such funds to Thailand and (ii) report the inward
remittance to the Bank of Thailand on a Foreign Exchange Transaction Form. In
addition, within 360 days of repatriation, you must either convert any funds
repatriated to Thailand to Thai Baht or deposit the funds in a foreign exchange
account with a Thai bank.


TUNISIA


NOTIFICATIONS


Exchange Control Information. If you hold assets (including Shares acquired
under the Plan) outside Tunisia and the value of such assets exceeds a certain
threshold (currently TDN 500), you must declare the assets to the Central Bank
of Tunisia within six (6) months of their acquisition. In addition, if you sell
the Shares acquired under the Plan or receive cash dividends or Dividend
Equivalents paid in cash, you are required to repatriate the proceeds to
Tunisia. You are solely responsible for complying with all exchange control laws
in Tunisia and are advised to consult with your personal legal advisor in this
regard.


TURKEY


NOTIFICATIONS


Securities Law Information. Under Turkish law, you are not permitted to sell
Shares acquired under the Plan in Turkey. You must sell the Shares acquired
under the Plan outside of Turkey. The Shares are currently traded on the NASDAQ
in the U.S. under the ticker symbol “AMGN” and Shares may be sold on this
exchange, which is located outside of Turkey.


Exchange Control Information. Pursuant to Decree No. 32 on the Protection of the
Value of the Turkish Currency (“Decree 32”) and Communique No. 2008-32/34 on
Decree No. 32, any activity related to investments in foreign securities (e.g.,
the sale of Shares under the Plan, the receipt of cash dividends or Dividend
Equivalents paid in cash) must be conducted through a bank or financial
intermediary institution licensed by the Turkish Capital Markets Board and
should be reported to the Turkish Capital Markets Board. You are advised to
contact a personal legal advisor for further information regarding these
requirements.
UNITED ARAB EMIRATES


NOTIFICATIONS



APPENDIX A-21

--------------------------------------------------------------------------------



Securities Law Notice. Units under the Plan are granted only to select Board
members and Employees of the Company and its Affiliates and are for the purpose
of providing equity incentives. The Plan and the Agreement are intended for
distribution only to such Board members and Employees and must not be delivered
to, or relied on by, any other person. You should conduct your own due diligence
on the Units offered pursuant to this Agreement. If you do not understand the
contents of the Plan and/or the Agreement, you should consult an authorized
financial adviser. The Emirates Securities and Commodities Authority and the
Dubai Financial Services Authority have no responsibility for reviewing or
verifying any documents in connection with the Plan. Further, the Ministry of
the Economy and the Dubai Department of Economic Development have not approved
the Plan or the Agreement nor taken steps to verify the information set out
therein, and have no responsibility for such documents.


UNITED KINGDOM


TERMS AND CONDITIONS


Tax Withholding. This provision supplements Section III of the Agreement:


You agree that if you do not pay or your Employer or the Company does not
withhold from you the full amount of income tax that you owe at issuance of
Shares in respect of the Units, or the release or assignment of the Units for
consideration, or the receipt of any other benefit in connection with the Units
(the “Taxable Event”) within 90 days after the end of the tax year in which the
Taxable Event occurs, or such other period specified in Section 222(1)(c) of the
U.K. Income Tax (Earnings and Pensions) Act 2003 (the “Due Date”), then the
amount that should have been withheld and/or paid shall constitute a loan owed
by you to your Employer, effective on the Due Date. You agree that the loan will
bear interest at the official rate of HM Revenue and Customs (“HMRC”) and will
be immediately due and repayable by you, and the Company and/or your Employer
may recover it at any time thereafter (subject to Section III of the Agreement)
by any of the means described in Section III of the Agreement. You also
authorize the Company to delay the issuance of any Shares to you unless and
until the loan is repaid in full.


Notwithstanding the foregoing, if you are an executive officer or director
within the meaning of Section 13(k) of the Exchange Act, as amended from time to
time, the terms of the immediately foregoing provision will not apply. In the
event that you are an officer or executive director and income tax is not
collected from you by the Due Date, the amount of any uncollected income tax may
constitute a benefit to you on which additional income tax and national
insurance contributions (“NICs”) may be payable. You acknowledge that you are
responsible for reporting and paying any income tax due on this additional
benefit directly to HMRC under the self-assessment regime and for reimbursing
your Employer for the value of any NICs due on this additional benefit, which
the Company or your Employer may recover from you by any of the means set forth
in Section III of the Agreement.


Joint Election. As a condition of the Units granted hereunder, you agree to
accept any liability for secondary Class 1 National Insurance Contributions (the
“Employer NICs”), which may be payable by the Company or your Employer with
respect to the Units and/or payment of the Units and issuance of Shares pursuant
to the Units, the assignment or release of the Units for consideration, or the
receipt of any other benefit in connection with the Units.


Without limitation to the foregoing, you agree to make an election (the
“Election”), in the form specified and/or approved for such election by HMRC,
that the liability for your Employer NICs payments on any such gains shall be
transferred to you to the fullest extent permitted by law. You further agree to
execute such other elections as may be required between you and any successor to
the Company and/or your Employer.

APPENDIX A-22

--------------------------------------------------------------------------------



You hereby authorize the Company and your Employer to withhold such Employer
NICs by any of the means set forth in Section III of the Agreement.


Failure by you to enter into an Election, withdrawal of approval of the Election
by HMRC or a joint revocation of the Election by you and the Company or your
Employer, as applicable, shall be grounds for the forfeiture and cancellation of
the Units, without any liability to the Company or your Employer.


UNITED STATES


TERMS AND CONDITIONS


Termination of Employment. The following provision replaces Section I(i) of the
Agreement:


(i)    “termination of your active employment” shall mean the last date that you
are either an active employee of the Company or an Affiliate or actively engaged
as a Director of the Company or an Affiliate; in the event of termination of
your employment (whether or not in breach of local labor laws), your right to
receive Units and vest under the Plan, if any, will terminate effective as of
the date that you are no longer actively employed; provided, however, that such
right will be extended by any notice period mandated by law (e.g. the Worker
Adjustment and Retraining Notification Act (“WARN Act”) notice period or similar
periods pursuant to local law) and any paid administrative leave (as
applicable), unless the Company shall provide you with written notice otherwise
before the commencement of such notice period or leave; provided further, that
in no event shall payment of the Units be made after the close of your taxable
year which includes the applicable Vesting Date or, if later, after the 15th day
of the third calendar month following the applicable Vesting Date;


VENEZUELA


TERMS AND CONDITIONS


Form of Settlement- Units Payable Only in Shares.  Notwithstanding any
discretion in the Plan or anything to the contrary in the Agreement, the Units
do not provide any right for you, as a resident of Venezuela, to receive a cash
payment and shall be paid in Shares only.


NOTIFICATIONS


Exchange Control Information. Any Shares acquired under the Plan are intended to
be a personal investment and are not granted for the purposes of reselling the
Shares and converting the proceeds into foreign currency. You are advised to
consult with your personal legal advisor prior to vesting and settlement of the
Units to ensure compliance with the applicable exchange control regulations in
Venezuela, as such regulations change frequently. You are solely responsible for
ensuring compliance with all exchange control laws in Venezuela.


Securities Law Information. The Units granted under the Plan and the Shares
issued under the Plan are offered as a personal, private, exclusive transaction
and do not constitute a public offering under local law.



APPENDIX A-23